DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 11/05/2020 have been received, to which the Applicant is thanked. The Examiner thanks the Applicant for sufficient explanation, and the Applicant has overcome the Drawing Objections of record and they have been withdrawn from consideration. 
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 6-7 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the Final rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dezeeuw et al (EP282051), hereinafter referred to as Dezeeuw, in view of Bins (US 2,222,497), in further view of Adams (US 4,093,302).

Regarding claim 1, Dezeeuw (EP282051) shows a cargo space air management system for a vehicle comprising: a body (Fig. 3 – the body comprises of the elements depicted in Fig. 3, starting after element 21) defining one or more cavities (4-7, Fig. 3) therein and one or more ports (16-19, Fig. 3 – the respective first ends comprise of ports that accept airflow) configured to enable fluid communication through the one or more ports into at least one of the one or more cavities (Fig. 3), wherein: the body is configured to be installed over a cargo space of the vehicle (Lines 10-12) and cover the cargo space, and the body is deployable from a first state to a second state, wherein in the second state (Fig. 3 – the state depicted in Fig. 3 is the second state of the body) the body covers a portion of the cargo space (Fig. 1 – the body covers a portion of the cargo space) and forms an air filled cavity within the body (Figs. 2/3).
However, Dezeeuw lacks showing the body is deployable from a first state to a second state.
Bins (US 2,222,497), a device to transport ventilated air, is in the same field of endeavor as Dezeeuw which is a device to transport ventilated air.
Bins teaches the body (1, Fig. 1) is deployable from a first state (Fig. 2) to a second state (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dezeeuw to incorporate the teachings of Bins to provide the body being deployable from a first state to a second state, which would provide a means to deflate the body but still provide airflow without collapsing the body (Col. 1, Lines 13-24).
However, the combination of Dezeeuw & Bins lacks showing the body configured to be installed over an open-top cargo space of the vehicle and cover the open-top cargo space, and wherein in the second state the body covers a portion of the open-top cargo space.
Adams (US 4,093,302), a vehicle cover assembly which channels air, is in the same field of endeavor as Dezeeuw which a vehicle cover assembly which channels air.
Adams teaches the body (12, Fig. 1, Col. 4, Line 25 – the body is an inflatable cover member) is configured to be installed over an open-top cargo space (14, Fig. 2) of the vehicle (Fig. 1/2, Col. 3, Lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dezeeuw & Bins to incorporate the teachings of Adams to provide wherein the body is configured to be installed over an open-top cargo space of the vehicle and cover the open-top cargo space, and wherein in the second state the body covers a portion of the open-top cargo space, which would provide a cover for an open top cargo space that can be removed and collapsed for ready storage in a small space when its use is not desired (Col. 1,Line 69/Col. 2, Lines 1-2).

Regarding claim 3, Dezeeuw shows further comprising one or more support structures (29, Fig. 3) configured to support a first end of the body (Fig. 3 – the first end is located approximately where the body connects to element 29).  

Regarding claim 4, Dezeeuw shows further comprising a cooling unit (Line 139) installed into a wall of the vehicle (21, Lines 139-140).  

Regarding claim 5, Dezeeuw shows further comprising a duct (30, Fig. 3) configured to fluidly connect the cooling unit to at least one of the one or more ports of the body (Fig. 3, Lines 139-141 – the ducts 30 are part of the adapter 22 connected to the cooling unit).  

Regarding claim 6, the combination of Dezeeuw & Bins shows elements of the claimed invention as stated above in claim 1 including the body and the frame.
However, the combination of Dezeeuw & Bins lacks showing further comprising at least one fastener configured to fixedly attach the body to a vehicle top frame.
Adams teaches at least one fastener (Fig. 3/6/7, Col 4, Lines 67-68/Col. 5, Lines 1-19 – the components of the fastener are detailed in Fig. 7, which can comprise of elements 40, 42, 52, 54, & 48) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dezeeuw & Bins to incorporate the teachings of Adams to provide at least one fastener configured to fixedly attach the body to a vehicle top frame, which would secure the cover to the vehicle which would permit the movement of the vehicle with the camper cover in its assembled condition (Col. 2, Lines 42-45).

Regarding claim 8, Dezeeuw shows further comprising at least one additional port (11-14, Fig. 3 - 16-19, Fig. 3 – the respective second ends comprise of at least one additional port that accepts airflow) located in the body (Fig. 3), wherein air may flow through both the one or more ports and the at least one additional port (Lines 120-122 – air flows through both the one or more ports and the at least one additional port, with less dense fabric towards the additional port in regards to the one or more ports).  

Regarding claim 9, Dezeeuw shows wherein the one or more ports are located at a first end of the body (Fig. 3 – towards the left-most side of Figure 3) and the at least one additional port is located at a second end of the body (Fig. 3).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746